DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10, 18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over HUANG (US 2014/0247505 A1) in view of Chou et al. (US 10,139, 585; hereafter Chou).

 	As of Claim 1: HUANG teaches two camera modules, wherein the at least two camera modules comprise a wide-angle module (¶¶0016) and a telephoto module, and wherein the telephoto module has a free-form lens sheet (¶¶0026,0029,0030), and the total track length of the telephoto module is reduced through the free-form lens sheet, so that total track lengths of the wide-angle module and the telephoto module are equal or a difference between the total track lengths of the two is smaller than a preset threshold (¶¶0018-0019. Note also that the total track lengths of the wide-angle module and the telephoto module are equal or a difference between the total track lengths of the two is smaller than a preset threshold. Aslo, it is inherent set a threshold to have the TTL as desired ).  
HUANG does not explicitly teach “a camera module array, comprising at least two camera modules, wherein the at least two camera modules comprise a wide-angle module " as recited in present claimed invention.
However, the above-mentioned claimed features are well-known in the art as evidenced by Chou. In particular, Chou teaches a camera module array, comprising at least two camera modules, wherein the at least two camera modules comprise a wide-angle module (i.e., see FIG. 7 and Col. 7, lines 55-67, Col. 8, lines 1-27 ) as recited in present claimed invention.
In view of the above, having the module of HUANG  and given the well-established teaching of  HUANG, Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the system of HUANG  as taught by Chou, since Chou state that such modification allows imaging precision to be enhanced (See Col. 1, lines 54-56 ). 	
 	
 	As of Claim 10: HUANG in view of Chou further teaches the wide-angle camera module has at least one free-form lens sheet to reduce photographing distortion of the wide-angle camera module (HUANG  ¶¶0026,0029,0030).  

 	As of Claim 18:  HUANG teaches at least two camera modules comprise two asymmetric camera modules, and at least one of the two asymmetric camera modules (¶0016) has a free-form lens sheet (¶¶0026,0029,0030), so that total track lengths of the two asymmetric camera modules are equal or a difference between the total track lengths of the two is smaller than a preset threshold (¶¶0018-0019. Note also that the total track lengths of the wide-angle module and the telephoto module are equal or a difference between the total track lengths of the two is smaller than a preset threshold. You have to have a threshold to set the TTL ).  
HUANG does not explicitly teach “a camera module array, comprising at least two camera modules, wherein the at least two camera modules comprise a wide-angle module " as recited in present claimed invention.
However, the above-mentioned claimed features are well-known in the art as evidenced by Chou. In particular, Chou teaches a camera module array, comprising at least two camera modules, wherein the at least two camera modules comprise a wide-angle module (i.e., see FIG. 7 and Col. 7, lines 55-67, Col. 8, lines 1-27 ) as recited in present claimed invention.
In view of the above, having the module of HUANG  and given the well-established teaching of  HUANG, Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the system of HUANG  as taught by Chou, since Chou state that such modification allows imaging precision to be enhanced (See Col. 1, lines 54-56 ). 
 	
 	As of Claim 20:  HUANG teaches a camera module , comprising: a wide-angle module and a telephoto module; and fixing the wide-angle module and the telephoto module together to form a camera module(¶¶0016), so that an included angle between the wide-angle module and the telephoto module is within an included angle threshold (¶¶0016), and a distance between the wide-angle module and the telephoto module is within a distance threshold; wherein the telephoto module has a free-form lens sheet (¶¶0026,0029,0030), and the total track length of the telephoto module is reduced through the free-form lens sheet, so that total track lengths of the wide-angle module and the telephoto module are equal or a difference between the total track lengths of the two is smaller than a preset threshold (¶¶0018-0019. Note also that the total track lengths of the wide-angle module and the telephoto module are equal or a difference between the total track lengths of the two is smaller than a preset threshold. Aslo, it is inherent set a threshold to have the TTL as desired ).  
HUANG does not explicitly teach “an assembly method for camera module array, comprising: assembling a wide-angle module and a telephoto module; and fixing the wide-angle module and the telephoto module together to form a camera module array" as recited in present claimed invention.
However, the above-mentioned claimed features are well-known in the art as evidenced by Chou. In particular, Chou teaches an assembly method for camera module array, comprising: assembling a wide-angle module and a telephoto module; and fixing the wide-angle module and the telephoto module together to form a camera module array (i.e., see Col. 4, lines 30-45; Col. 7, lines 55-67, Col. 8, lines 1-27 ) as recited in present claimed invention.
In view of the above, having the module of HUANG  and given the well-established teaching of  HUANG, Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the system of HUANG  as taught by Chou, since Chou state that such modification allows imaging precision to be enhanced (See Col. 1, lines 54-56 ).

Claims 2-9,19 are rejected under 35 U.S.C. 103 as being unpatentable over HUANG (US 2014/0247505 A1) in view of Chou et al. (US 10,139, 585; hereafter Chou), and further in view of LI (US 2018/0152624 A1).

 	As of Claim 2: HUANG in view of Chou does not explicitly teach photographing regions of the wide-angle module and the telephoto module have overlap.  
	LI further teaches photographing regions of the wide-angle module and the telephoto module have overlap (¶¶0022,0024,0031,0033).  
In view of the above, having the module of HUANG in view of Chou  and given the well-established teaching of  LI, Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the system of HUANG in view of Chou as taught by LI, since LI state that such modification allows the telephoto camera may image the designated area when the user zooms the designated area of the cached wide-angle image, thereby enhancing sharpness of the designated area and improving the user experience. (See LI Abstract).

 	As of Claim 3: HUANG in view of Chou in view of LI further teaches frontal end surfaces of a wide-angle lens of the wide-angle module and a telephoto lens of the telephoto module are flush with each other (Chou Col. 4, lines 30-45; Col. 7, lines 55-67, Col. 8, lines 1-27 ) . 
 
 	As of Claim 4: HUANG in view of Chou in view of LI further teaches the wide-angle module and the telephoto module share the same circuit board (LI ¶¶0018-0019;HUANG  ¶¶0026,0029,0030. See also Chou Col. 4, lines 30-45; Col. 7, lines 55-67, Col. 8, lines 1-27 ).  

 	As of Claim 5: HUANG in view of Chou in view of LI further teaches the camera module array is reinforced by a support, so that the wide-angle module and the telephoto module are more stably fixed together (LI ¶¶0018-0019. See also Chou Col. 4, lines 30-45; Col. 7, lines 55-67, Col. 8, lines 1-27 ). 
  
 	As of Claim 6: HUANG in view of Chou in view of LI further teaches the wide-angle module and the telephoto module do not share the same circuit board, and wherein the wide- angle module and the telephoto module are fixed by a support, and the heights of light incident surfaces of the two camera modules are the same (LI ¶¶0018-0019. See also Chou Col. 4, lines 30-45; Col. 7, lines 55-67, Col. 8, lines 1-27. See also HUANG  ¶¶0026,0029,0030 ).  
 
 	As of Claim 7: HUANG in view of Chou in view of LI further teaches the free-form lens sheet has a plurality of functional regions, and the plurality of functional regions have different curvatures (HUANG  ¶¶0026,0029,0030).   

  	As of Claim 8: HUANG in view of Chou in view of LI further teaches the plurality of functional regions comprises a first optically functional sub-region and a second optically functional sub-region, wherein the first optically functional sub-region and the second optically functional sub-region correspond to different depth-of-field intervals, so that the telephoto module can obtain clear images of objects in different depth-of-field intervals at the same time (LI ¶¶0018-0019. See also Chou Col. 4, lines 30-45; Col. 7, lines 55-67, Col. 8, lines 1-27. See also HUANG  ¶¶0026,0029,0030 ).  	
 	As of Claim 9: HUANG in view of Chou in view of LI further teaches the at least two camera modules comprise a black and white module and a color module (LI ¶¶0018-0019. See also HUANG  ¶¶0026,0029,0030 ).   
 
 	As of Claim 19: HUANG in view of Chou in view of LI further teaches frontal end surfaces of the two asymmetric camera modules are flush with each other (HUANG  ¶¶0026,0029,0030).  


Allowable Subject Matter
Claims 11-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

 	As of Claim 11: the telephoto module comprises an optical alignment lens, wherein the free-form lens sheet is mounted in the optical alignment lens, and the optical alignment lens comprises: a first lens component comprising at least one first lens sheet; a second lens component comprising a second lens barrel and at least one second lens sheet mounted in the second lens barrel, the at least one first lens sheet and the at least one second lens sheet together constituting an imageable optical system; and a connecting medium adapted to fix the first lens component and the second lens component together; and at least one of the at least one first lens sheet and the at least one second lens sheet has at least one free-form lens sheet.  
 	As Claims 12-17: Claims 12-17 depend from Claim 11 and are objected as Allwable subject matter as well.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEKONNEN D DAGNEW whose telephone number is (571)270-5092.  The examiner can normally be reached on 8:00AM-5:00PM M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MEKONNEN D DAGNEW/Primary Examiner, Art Unit 2697